Title: To Alexander Hamilton from Tench Coxe, 30 November 1789
From: Coxe, Tench
To: Hamilton, Alexander


Philadelphia, November 30, 1789
Dear Sir,
It was my wish to have forwarded to you sooner, the enclosed paper, No. 6, by way of answer to the queries I had the honour to receive from you, the 26th of last month, but I could not revise the facts with sufficient care, till this time.
You will observe, I have pursued a mode different from that which the form of the queries pointed out, thinking that “a present state of the navigation of Pennsylvania,” which should comprehend the information you desired, would be more useful than short answers, going merely to the points specified. I have, besides, this private reason, that I wish by these investigations and statements, as they occur, to extend or digest my own knowledge, and, as far as I am able, to place the several subjects in my own mind on their true principles.
As the gentlemen in the senate, for Pennsylvania, and some of those in the house of representatives, have been pleased to request my communications on the subjects that from time to time arise in the legislature, I have taken the liberty to show this paper to one or two of them; and indeed it seems to be a matter, both of propriety and prudence, as I am a citizen of Pennsylvania, and they are the guardians of her interests. I anxiously desire the detection of any errors in either the facts or reasonings, which I may bring forward; and in order completely to guard against their ill effects, I wish them unreservedly subjected, as well to the examination of these well informed judges, as to gentlemen of similar character and stations from the other states. As I may, in future, avail myself of the permission you have given me, to communicate with you as I shall see occasion, I apply these wishes to all such communications, leaving it in your discretion to determine to whose eye observations on points that require secresy may be safely confided.
I have the honour to be, with great respect, dear sir, your most obedient servant,
Tench Coxe.
P.S. As it may throw some light upon the subject, I have enclosed a paper of mine, (No. 1) which you have seen before. To this copy, I have added some manuscript notes; also a paper (No. 2), to which I have likewise added some notes. The latter is not immediately interesting to your present enquiry, but may be thrown among your documents belonging to the subject.

To the Honourable Alexander Hamilton, Esq. New York

